Carman, Chief Judge:
Upon consideration of the consent motion for a voluntary remand, it is hereby
Ordered that the case is remanded to the Department of Commerce for reconsideration of the Final Results of Expedited Sunset Review on Synthetic Methionine from Japan, 63 Fed. Reg. 67665 (Dec. 8, 1998); and it is further
Ordered that, upon remand, Commerce consider the 48 percent rate from the Treasury Department’s less-than-fair value investigation of synthetic methionine from Japan as a possible appropriate indicator of the magnitude of dumping that would prevail were the dumping finding on synthetic methionine from Japan to be revoked.